Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO (US 2014/0018957), in view of Mimura et al. (US 2021/0252713).

As to claims 1 and 6, MATSUMOTO discloses a control system/method for controlling a robot, the control system/method comprising: 
a robot controller for driving the robot according to a movement command provided to the robot controller [0012]; 
an imaging device for capturing an image of the robot [0039]; 
one or more processors; and
one or more memories having instructions stored thereon that, when executed, cause the one or more processors to perform operations comprising: 

an estimation module for estimating a position and pose of the imaging device relative to the robot based on the image of the robot captured by the imaging device [0040], wherein the simulation device includes: 
an image generating module for generating a simulation image of the robot model captured by a virtual camera arranged in a virtual space, wherein the image generating module arranges the robot model at the teaching point in the virtual space and generates a first simulation image of the robot model captured by the virtual camera that is arranged so that a position and pose of the virtual camera relative to the robot model coincide with the position and pose of the imaging device estimated by the estimation module [0042, 0051-0053, 0062-0064, 0089],
the control system further comprising a first acquisition module for providing the robot controller with a first movement command to the teaching point and acquiring a first actual image of the robot captured by the imaging device after the robot has been driven according to the first movement command [0015, 0058, 0065]; and a determination module for determining an amount of correction of a position and pose of the robot for the teaching point so that a position and pose of the robot on the first actual image approximates to a position and pose of the robot model on the first simulation image [0007, 0016, 0066-0072].
However, Matsumoto is silent with respect to performing offline teaching to set a teaching point indicative of a position and pose to be taken by the robot, although Matsumoto teaches “a predetermined target point” in paragraph [0042]; and further silent with respect to correcting the teaching point based on the amount of correction.  It would have been obvious to one of ordinary skill in the art to provide Matsumoto with a commonly well-known teaching of performing offline teaching to set a teaching point indicative of a position and pose, i.e. a predetermined target point, to be taken by the robot and correct the teaching point based on the amount of correction, in order to substitute a predictable way to acquire predetermined target points and correct target points that Matsumoto is silent with respect to.  Such a teaching is Mimura, which teaches offline 

As to claim 2, Matsumoto further discloses the control system according to claim 1, wherein the determination module includes: a deviation calculation module for calculating a deviation between the position and pose of the robot on an actual image of the robot captured by the imaging device and the position and pose of the robot model on the first simulation image; and a correction amount calculating module for calculating, as the amount of correction, an amount of movement from the position and pose of the robot that has been driven according to the first movement command to a position and pose of the robot when the deviation is less than a predetermined threshold [0042, 0066-0072].

As to claim 3, Matsumoto further discloses the control system according to claim 2, wherein the determination module further includes a second acquisition module for providing the robot controller with a second movement command in a direction that reduces the deviation and performing an acquisition process for acquiring a second actual image captured of the robot by the imaging device when the robot has been driven according to the second movement command, wherein the second acquisition module repeatedly performs the acquisition process since the robot has been driven according to the first movement command until the deviation is less than the threshold, and as the amount of correction, the correction amount calculating module calculates a cumulative amount of second movement commands provided to the robot controller [0042, 0066-0072].

As to claim 4, Matsumoto further discloses the control system according to claim 1, wherein the determination module includes: a deviation calculation module for calculating a deviation between the position and pose of the robot on the first actual image and a position and pose of the robot model on the simulation image; and a correction amount calculating module for calculating, as the amount of correction, an amount of movement from a position and pose of the “position and orientation” disclosed in at least Matusmoto [0068] is equivalent to “position and pose”).

As to claim 5, Matsumoto further discloses the control system according to claim 1, comprising a control device (Fig. 2; “ROBOT CONTROL DEVICE” 15) that controls the robot controller and the imaging device, the control device being connected to the imaging device, the robot controller, and the simulation device, wherein the estimation module, the first acquisition module, and the determination module are included in the control device.

Response to Arguments
Applicant’s arguments with respect to claim interpretations under 35 USC 112(f) are persuasive, the instant claims will be interpreted under the broadest, reasonable interpretation.
Applicant’s arguments with respect to Chen are persuasive, it has been removed as prior art.  However, Mimura has been found to teach the commonly well-known setting a teaching point and correcting the teaching point of a robot.  Further clarification to Matsumoto’s correction amount teaching has been provided above.owever, Mimuassasasassaas


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269. The examiner can normally be reached 8AM-4PM Hawaii Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664